Citation Nr: 1234704	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-19 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected muscle pain and weakness, fatigue, insomnia, and headaches due to a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for restless leg syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1962 to April 1963, and from November 1990 to May 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the RO that denied a disability rating in excess of 20 percent for service-connected muscle pain and weakness, fatigue, insomnia, and headaches due to a qualifying chronic disability under 38 C.F.R. § 3.317; and denied service connection for restless leg syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

In September 2010, the Veteran testified during a hearing before RO personnel.

In December 2011, the Veteran testified during a hearing before the undersigned at the RO.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some former work activities due to his service-connected disability, he has not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of service connection for restless leg syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the rating period prior to April 13, 2011, the combination of signs and symptoms of muscle pain and weakness, fatigue, insomnia, and headaches has been nearly constant and restrict routine day activities by less than 25 percent of the pre-illness level; periods of incapacitation are not demonstrated. 

2.  For the period from April 13, 2011, the combination of signs and symptoms of muscle pain and weakness, fatigue, insomnia, and headaches has been manifested by widespread musculoskeletal pain and tender points; these symptoms are shown by competent evidence to be constant and refractory to therapy.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent, for the rating period prior to April 13, 2011, for muscle pain and weakness, fatigue, insomnia, and headaches due to a qualifying chronic disability under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5025; 4.88b, Diagnostic Code 6354 (2011).

2.  The criteria for a 40 percent disability rating, for the period from April 13, 2011, for muscle pain and weakness, fatigue, insomnia, and headaches due to a qualifying chronic disability under 38 C.F.R. § 3.317, are more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5025 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through May 2009 and March 2010 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In the May 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of muscle pain and weakness, fatigue, insomnia, and headaches.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

Service connection has been established for muscle pain and weakness, fatigue, insomnia, and headaches due to a qualifying chronic disability under 38 C.F.R. § 3.317.  The RO has evaluated the Veteran's disability under Diagnostic Code 8863-6354, as 20 percent disabling based on debilitating fatigue, cognitive impairments, or a combination of other signs and symptoms, which are nearly constant and result in some restriction of routine daily activities.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Pursuant to Diagnostic Code 6354, debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, or confusion), or a combination of other signs and symptoms, which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication warrant a 10 percent rating. Symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year, warrant a 20 percent rating.  Symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year, warrant a 40 percent rating.  Symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year, warrant a 60 percent evaluation.  A 100 percent disability rating is assigned for symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

A Note following the rating criteria provides that, for purposes of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  Id.

Historically, the Veteran underwent a specialized care program in July and August 1999, after his Gulf War service.  Records show that the Veteran at that time had multiple persistent physical symptoms of unknown etiology, to varying degrees.  Collectively, the symptoms were associated with mild functional impairment; and included myofascial pain syndrome, fatigue, headache, hypertension, arthralgias, and sleep disorder (insomnia).  

During an October 1999 VA examination, the Veteran described the headaches as random sharp shooting pains that come and go quite quickly; and occur in any part of the head.  Because the headaches left quickly, he took no medication for headache pain.  The Veteran did report taken medication for insomnia, which helped him get to sleep; however, once the Veteran awoken, he was unable to sleep for the remainder of the night.  Regarding muscle pain, extensive diagnostic studies failed to provide an explanation for his symptoms; and the examiner suggested that the muscle pain was some kind of myositis or fibromyalgia.
  
In February 2000, the Veteran continued to complain of diffuse muscular pain, generalized weakness, reductions in short-term memory/attention, and late-onset insomnia.

In April 2005, the RO assigned an initial 20 percent disability rating for service-connected muscle pain and weakness, fatigue, insomnia, and headaches due to a qualifying chronic disability under 38 C.F.R. § 3.317.  

The report of a May 2009 VA examination reflects that the Veteran's medications were recently adjusted for fibromyalgia, which seemed to help; and that the Veteran was not aware of any difference in the symptomatology between the conditions.  The Veteran reported working as a chef full-time, and reported that he had to rest after four hours.  He had problems rising from a seated position due to leg weakness and decreased muscle strength in his legs.  The examiner diagnosed subjective report of increasing pain in upper extremities and lower extremities, as well as increasing weakness.  At that time the examiner found mild to moderate functional impairment due to all conditions; and opined that the reported increased pain and weakness were more likely due to nonservice-connected surgeries, varicose veins, deconditioning and advancing age, obesity, and reduction of exercise.  The May 2009 examiner also found considerable overlap of symptoms between recently diagnosed fibromyalgia and Gulf War Syndrome; and opined that fibromyalgia, most likely, did not represent a separate entity or condition.

During an April 2011 VA examination, the Veteran reported that he had to stop medications for fibromyalgia because of adverse side effects.  He also reported that he had stopped working full-time as a cook in December 2010 because of knee pain, and that he underwent a left total knee replacement.  Following completion of physical therapy for his knee, the Veteran enrolled in a local gym to help with his general muscle conditioning.  He reportedly went to the gym three times a week, and rode a stationary bike and lifted light weights.  He started working part-time-three days a week, eight hours a day-as a driver.  When driving, he reportedly did not notice as much discomfort; and immediately felt muscle pain when he stopped driving.  The Veteran reported having worse pain throughout his entire body, which was constant; and that he awoke at night from sleep with muscle cramps, approximately four or five times a week.  He denied exacerbations and/or remissions, and reported that his overall pain had gotten worse and remained steady.  Examination revealed 10 positive fibromyalgia tender points.  The Veteran was able to use his arms and legs, but reported discomfort and aching after activity.  He reported daily headaches, with no increase in frequency or severity overall.  

The April 2011 VA examiner diagnosed Gulf War Syndrome with likely stable muscle pain and weakness, fatigue, insomnia, and headaches.  Although the Veteran reported worsening pain in upper extremities and lower extremities, the examiner noted that the Veteran was able to maintain part-time employment and participate in light workouts at the gym three days a week for the past year.  The examiner also noted that the Veteran's fibromyalgia did not appear to be a separate disease entity causing further disability.

In December 2011, the Veteran testified that his whole body was in pain through the whole day.  He also testified that he worked as a driver full-time, and was sitting down most of the time; he explained that physically, it felt like a part-time job because he did nothing but drive.  The Veteran also testified that it would be hard for him to do physical therapy.  

In this case, prior to the April 13, 2011 VA examination, the evidence shows that the Veteran had worked full-time as a chef; and that he had to rest after four hours, and had mild to moderate functional impairment.  The evidence does not show that the Veteran's muscle pain and weakness, fatigue, insomnia, and headaches restricted routine daily activities to 50 percent or more of the pre-illness level.  There were no findings of waxing and waning, or of periods of incapacitation of at least four weeks in any year.  His disability, thus, does not meet the criteria for a disability rating in excess of 20 percent under Diagnostic Code 6354 prior to April 13, 2011.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  No flare-ups of pain have been reported.  Here, the May 2009 examiner attributed the Veteran's subjective complaints of increased pain and weakness to nonservice-connected disabilities, deconditioning and advancing age, obesity, and reduction of exercise.  These objective findings outweigh the Veteran's lay assertions regarding severity.  For these reasons, the Board concludes that an increased disability rating prior to April 13, 2011, is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Alternatively, the Veteran's disability may be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5025, pertaining to fibromyalgia.  In this regard, care must be taken not to evaluate the same manifestations of a disability under more than one applicable code, which would constitute "pyramiding".  See 38 C.F.R. § 4.14.

Pursuant to Diagnostic Code 5025, fibromyalgia is rated as 10 percent disabling when continuous medication is required for control.  A 20 percent rating is assigned when it is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 percent rating is assigned when there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms: that are constant, or nearly so, and refractory to therapy.  A note under Diagnostic Code 5025 states that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  

While one requisite applies to all levels of the evaluation criteria (i.e., widespread musculoskeletal pain and tender points with associated symptoms), the level of disability is additionally based on the frequency of the symptoms, response to therapy and requirement for medication.  

Here, prior to the April 13, 2011 VA examination, the evidence of record did not reveal any tender points, and suggested that the medications for fibromyalgia seemed to help.  There was no finding that the Veteran's service-connected disability was refractory to therapy.  In short, the evidence did not meet the criteria for a disability rating in excess of 20 percent prior to April 13, 2011.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In this case, the overall evidence reflects an increasing severity of symptoms from the April 13, 2011 VA examination.  Hence, staged ratings are applicable.

As of the April 13, 2011 VA examination, the evidence reveals that the Veteran began working as a driver; and that he was able to sit most of the time, and did nothing else but drive.  He also testified that he had worse pain throughout his entire body, which was constant.  The April 2011 examiner identified 10 positive fibromyalgia tender points.  The evidence also reveals that the Veteran no longer took certain medications for treatment of fibromyalgia because of adverse side effects; and reveals restrictions in physical therapy.

Given that the Veteran testified that he continues to work full-time as a driver, the evidence does not reveal that routine daily activities are restricted from 50 to 75 percent of the pre-illness level to warrant an increased rating under Diagnostic Code 6354 at any time.  There have been no periods of incapacitation.

Rather, based on the Veteran's demonstrated symptoms of fibromyalgia that are constant, or nearly so, and refractory to therapy, a 40 percent disability rating is more nearly approximated under Diagnostic Code 5025 for the period from April 13, 2011.  Here, even considering functional loss due to pain and other factors, no more than the maximum 40 percent assignable under Diagnostic Code 5025 is possible.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).
  
In order for the Veteran to receive a rating higher than 40 percent for fibromyalgia under the rating criteria, he would have to meet the criteria separately for compensable limitation of motion of each joint (i.e., Diagnostic Codes 5201, 5260, 5261).  However, as there is no evidence that the Veteran has significant limitation of motion of the joints, or has had disability comparable to ankylosis, other diagnostic codes in the rating schedule are not applicable in this case.  Moreover, based on the medical evidence of record, and given the nature of the Veteran's disability, the Board finds that there is no other potentially applicable diagnostic code pursuant to which a rating in excess of 40 percent could be assigned.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected muscle pain and weakness, fatigue, insomnia, and headaches due to a qualifying chronic disability under 38 C.F.R. § 3.317, are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, a preponderance of the evidence is against an increased disability rating prior to April 13, 2011; and is in favor of a 40 percent, but no higher, evaluation from April 13, 2011, for muscle pain and weakness, fatigue, insomnia, and headaches with fibromyalgia due to a qualifying chronic disability under 38 C.F.R. § 3.317.


ORDER

A disability evaluation in excess of 20 percent for muscle pain and weakness, fatigue, insomnia, and headaches due to a qualifying chronic disability under 38 C.F.R. § 3.317-for the period prior to April 13, 2011-is denied.

A 40 percent disability rating for muscle pain and weakness, fatigue, insomnia, and headaches with fibromyalgia due to a qualifying chronic disability under 38 C.F.R. § 3.317, for the period from April 13, 2011, is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for restless leg syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317; and also has asserted that the claimed disability is secondary to his service-connected muscle pain and weakness, fatigue, insomnia, and headaches with fibromyalgia.  Although the Veteran reported foot problems in active service, there were no findings of lower extremity problems or findings of restless leg syndrome in active service.  A May 2009 VA examination indicates that the Veteran had been treated for periodic leg movements, which he also stated he has had since the Gulf War and had now increased.  VA neurology progress notes show no evidence for clinically significant sleep disordered breathing in the form of apneas or hypopneas.

With regard to the Veteran's claim for secondary service connection, an April 2011 VA examiner opined that the Veteran's fibromyalgia and Gulf War illness have significant overlap in symptoms; and that functionally, there did not appear to be a separate disease entity causing further disability.  The examiner also found that the Veteran's periodic leg movements have been present and stable since April 2007.  However, the Board finds that the April 2011 examiner did not provide an opinion regarding whether the Veteran's current periodic leg movements or whether restless leg syndrome is part and parcel of, or caused by or aggravated by the service-connected muscle pain and weakness, fatigue, insomnia, and headaches with fibromyalgia.  Hence, the Board cannot resolve this matter without further medical clarification.

Furthermore, the Board notes that, when the initial "duty to assist" notice was issued in May 2009, notice was never provided as to how to substantiate a claim on a secondary basis.  While this case is in remand status, such notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.   Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, notify the Veteran of the information and evidence necessary to substantiate his claim for service connection for restless leg syndrome on a secondary basis.  

2.  Afford the Veteran a VA examination to determine the etiology of any current restless leg syndrome found to be present; and to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected muscle pain and weakness, fatigue, insomnia, and headaches with fibromyalgia either (1) caused any current restless leg syndrome or (2) increased any restless leg syndrome beyond the natural progression of the disability.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of disability of restless leg syndrome is attributable to the service-connected disability. 

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the May 2009 and April 2011 VA examinations and the Veteran's complaints of restless leg syndrome since active service.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


